As appears from the minutes of this Court, it was stipulated between Counsel that the decision of the above cause on appeal to this Court should await the decision by the Supreme Court in the companion suit of Eicher-Woodland Co., Inc. v. Buffalo Insurance Company appealed to that Court, and that the decision of this cause should be controlled by the decision of the Supreme Court in said case (the facts and legal questions being similar in each case); and, whereas, the Supreme Court rendered an opinion in said cause on May 26th, 1941, affirming the judgment of the District Court and which decision has now become final. See 198 La. 38, 3 So.2d 268.
Now, therefore for the reasons above stated and in accordance with the said stipulation of Counsel, it is ordered that the judgment in the case of Eicher-Woodland Co., Inc. v. Camden Fire Insurance Association, appealed to this Court, be and the same is hereby affirmed at the cost of appellant.